  

Fill in this information to identify your case:

  

United States Bankruptcy Court for the:

SOUTHERN DISTRICT OF NEW YORK

Case number (if known)

 

O Check if this an
amended filing

 

 

Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy 4/19

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Iindividuals, is available.

1. Debtor's name 10 STAG LLC

 

2. All other names debtor
used in the last 8 years

Include any assumed
names, trade names and
doing business as names

3. Debtor's federal
Employer Identification XX-XXXXXXX
Number (EIN)

4. Debtor's address Principal place of business Mailing address, if different from principal place of

business

10 STAG COURT
Suffern, NY 10901
Number, Street, City, State & ZIP Code P.O. Box, Number, Street, City, State & ZIP Code

Rockland Location of principal assets, if different from principal
County place of business

 

Number, Street, City, State & ZIP Code

5. Debtor's website (URL)

 

6. Type of debtor @ Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))

OC Partnership (excluding LLP)
C1 Other. Specify:

 

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 1
Debtor 10 STAG LLC

Name

7. Describe debtor's business

Case number (if known)

 

A. Check one:

CO Health Care Business (as defined in 11 U.S.C. § 101(27A))
a Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
OD Railroad (as defined in 11 U.S.C. § 101(44))

OO Stockbroker (as defined in 11 U.S.C. § 101(53A))

O Commodity Broker (as defined in 11 U.S.C. § 101(6))

O Clearing Bank (as defined in 11 U.S.C. § 781(3))

C1 None of the above

B. Check all that apply
O Tax-exempt entity (as described in 26 U.S.C. §501)

O Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
C1 Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
See http://www.uscourts.gov/four-digit-national-association-naics-codes.

 

8. Under which chapter of the
Bankruptcy Code is the
debtor filing?

Check one:

a Chapter 7

O Chapter 9

O Chapter 11. Check all that apply.

O Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).

CO The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
business debtor, attach the most recent balance sheet, statement of operations, cash-flow
Statement, and federal income tax return or if all of these documents do not exist, follow the
Procedure in 11 U.S.C. § 1116(1)(B).

A plan is being filed with this petition.

Oo

Acceptances of the plan were solicited Prepetition from one or more classes of creditors, in
accordance with 11 U.S.C. § 1126(b).

attachment to Voluntary Petition for Non-individuals Filing for Bankruptcy under Chapter 11
(Official Form 201A) with this form.

O The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
O Chapter 12

 

 

 

 

 

 

 

9. Were prior bankruptcy
cases filed by or against
the debtor within the last 8
years?

lf more than 2 Cases, attach a

separate list.

10. Are any bankruptcy cases
Pending or being filed bya
business partner or an
affiliate of the debtor?

List all cases. If more than 14,
attach a separate list

 

 

 

a No.
D Yes.

District

When Case number
rp sec
District

Bo
When Case number
ee

ee

 

 

O Yes.

Debtor
District

Relationship

 

me
When Case number, if known

 

es

 

 

Official Form 201

 

Voluntary Petition for Non-Individuals Filing for Bankruptcy page 2
Debtor 10 STAG LLC

Name

11. Why is the case filed in Check all that apply:
this district? oO

Debtor has had its domicile, principal place of business, or
preceding the date of this petition or for a longer part of su

Case number (if known)

 

principal assets in this district for 180 days immediately
ch 180 days than in any other district.

O a bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

 

12. Does the debtor own or | No

have possession of any
real property or personal
property that needs
immediate attention?

ClYes. ‘Answer below for each property that needs immediate attention. Attach additional sheets if needed.

Why does the property need immediate attention? (Check ail that apply.)

Ci It poses or is alleged to pose a threat of imminent and identifiable hazard to Public health or safety.
What is the hazard?

 

0 It needs to be physically secured or protected from the weather.

O It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example
livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).

0 Other

 

Where is the property?

 

Number, Street, City, State & ZIP Code
Is the property insured?
ONo

O Yes. Insurance agency

 

Contact name

 

Phone

 

 

FRR statistical and administrative information

13. Debtor's estimation of . Check one:
available funds

OO Funds will be available for distribution to unsecured creditors.

@ After any administrative expenses are paid, no funds will be available to unsecured creditors.

 

14. Estimated number of Hi 1.49
creditors
0 50-99
C1 100-199
CX 200-999

0 1,000-5,000
0 5001-10,000
CO 10,001-25,000

CO 25,001-50,000
0 50,001-100,000
0 More than100,000

 

15. Estimated Assets O $0 - $50,000

0 $50,001 - $100,000
Hi $100,001 - $500,000
C1 $500,004 - $4 million
16. Estimated liabilities Oso- $50,000
0 $50,001 - $100,000
CF $100,001 - $500,000
Hl $500,001 - $1 million

Official Form 201

CZ $1,000,001 - $10 million

CO $10,000,001 - $50 million
C1 $50,000,001 - $100 million
1) $100,000,001 - $500 million

(1 $1,000,001 - $10 million

CO $10,000,001 - $50 million
CZ $50,000,001 - $100 million
1 $100,000,001 - $500 million

Voluntary Petition for Non-Individuals Filing for Bankruptcy

C1 $500,000,001 - $1 billion

CO $1,000,000,001 - $10 billion
CZ $10,000,000,001 - $50 billion
OO More than $50 billion

C1) $500,000,00 - $1 billion

1 $1,000,000,001 - $10 billion
0 $10,000,000,004 - $50 billion
CD More than $50 billion

page 3
Debtor 10 STAG LLC Case number (if known)

 

Name

 

eI Request for Relief, Declaration, and Signatures

WARNING - Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature

of authorized The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
representative of debtor

| have been authorized to file this petition on behalf of the debtor.
| have examined the information in this petition and have a reasonable belief that the information is trued and correct.
| declare under penalty of perjury that the foregoing is true and correct.

Executedon Jul 8, 2021

 

 

 

 

 

 

MM/DD/YYYY
X Isl OSCAR DAIS OSCAR DAIS
Signature of authorized representative of debtor Printed name
Title OWNER
.-
18. Signature of attorney  « Date
Signature of attorney for debtor _-~ MM/DD/YYYY

Printed name -

Firm name

 

Number, Street, City, State & ZIP Code

Contact phone pose Email address
4

 

 

 

 

 

Bar number and State

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy

page 4
Fill in this information to identify the case:

Debtorname 10STAGLLC

United States Bankruptcy Court for the: SOUTHERN DISTRICT OF NEW YORK

 

Case number (if known)

 

1 Check if this is an
amended filing

 

 

Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors tas

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual's position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in

connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.

| ae and signature

| am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
individual serving as a representative of the debtor in this case.

| have examined the information in the documents checked below and | have a reasonable belief that the information is true and correct:

Schedule A/B: Assets—Real and Personal Property (Official Form 206A/B)
Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
Schedule H: Codebtors (Official Form 206H)

Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
Amended Schedule

Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
Other document that requires a declaration

 

OOOSBOOO8G

 

| declare under penalty of perjury that the foregoing is true and correct.

Executed on July 8, 2021 X Isl OSCAR DAIS
Signature of individual signing on behalf of debtor

OSCAR DAIS
Printed name

OWNER
Position or relationship to debtor

Official Form 202 Declaration Under Penalty of Perjury for Non-Individual Debtors

Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase.com Best Case Bankruptcy
Fill in this information to identify the case:

Debtorname 10STAGLLC

United States Bankruptcy Court for the: SOUTHERN DISTRICT OF NEW YORK

Case number (if known)

 

O Check if this is an
amended filing

 

 

Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals

 

 

12/15
GEE Summary of Assets
1. Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)
1a. Real property:
Copy line 88 from Schedule A/B.....scccccsscessssesessississssssinnsuasiseninetinssssiuastsssissiisinustitittieeeeeee cc. $ 350,000.00

1b. Total personal property: 0.00
Copy line 914 from Schedule A/B....scesecsessssstsstnetsssistesistiasiasinstisatsitisanisusisusiususieiisiiteeeeccc. $ ‘

1c. Total of all property:
Copy line 92 from Schedule A/B $ 350,000.00

ee

GEIZ2AI summary of Liabilities

2. Schedule D: Creditors Who Have Claim

Ss Secured by Property (Official Form 206D)
Copy the total dollar amount listed in Co

lumn A, Amount of claim, from line 3 of SCHEMUIOC Dawe. cecececeecceceseessesescsees $ 525,000.00

—

Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

3a. Total claim amounts of priority unsecured claims: 0
Copy the total claims from Part 1 from line 5a of SCHEQUIC ELF... eeccscescssecssssssssssussssasessiessssseststtesteeeeeeeeeeccc. $ 0.0
3b. Total amount of claims of nonpriority amount of unsecured claims:
Copy the total of the amount of claims from Part 2 from line 5b of Schedule EFF.

ssceeseanseeseneasansontvunsessoesesbcabeenies +$ 0.00

ae i
Lines 2+ 3a+ 3b $ 525,000.00

ee

 

Official Form 206Sum Summary of Assets and Liabilities for Non-Individuals page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy
Fill in this information to identify the case:

Debtorname 10STAGLLC

 

United States Bankruptcy Court forthe: SOUTHERN DISTRICT OF NEW YORK

 

Case number (if known)

 

OO Check if this is an
amended filing

 

 

Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property 1245

Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
schedule or depreciation schedule, that gives the details for each asset ina particular category. List each asset only once. In valuing the
debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.

Cash and cash equivalents

1. Does the debtor have any cash or cash equivalents?

HI No. Go to Part 2.
C1 Yes Fill in the information below.
All cash or cash equivalents owned or controlled by the debtor Current value of
debtor's interest
Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

Hi No. Goto Part 3.
(O Yes Fill in the information below.

Accounts receivable
10. Does the debtor have any accounts receivable?

HI No. Goto Part 4.
C1 Yes Fill in the information below.

Investments
13. Does the debtor own any investments?

Hi No. Go to Part 5.
O Yes Fill in the information below.

Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

No. Goto Part 6.
CZ Yes Fill in the information below.

Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

HI No. Goto Part 7.

Official Form 206A/B Schedule A/B Assets - Real and Personal Property
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

page 1

Best Case Bankruptcy
Debtor 10 STAG LLC Case number (if known)

 

Name

O Yes Fill in the information below.

  

Part; Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

HI No. Go to Part 8.
C1 Yes Fill in the information below.

  

sq Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

Hi No. Go to Part 9.
CO Yes Fill in the information below.

 

“a Real property
54. Does the debtor own or lease any real property?

1 No. Go to Part 10.
Il Yes Fill in the information below.

55. Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest
Description and location of Nature and Net book value of Valuation method used Current value of
property extent of debtor's interest for current value debtor's interest
Include street address or other debtor's interest (Where available)
description such as Assessor in property

Parcel Number (APN), and type
of property (for example,
acreage, factory, warehouse,
apartment or office building, if

 

 

   

 

 

 

 

 

 

  

 

available.
55.1.
10 STAG COURT
SUFFERN, NY 10901 Fee simple $0.00 Comparable sale $350,000.00
56. Total of Part 9. $350,000.00
Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
Copy the total to line 88.
57. Is a depreciation schedule available for any of the property listed in Part 9?
HNo
DO Yes
58. Has any of the Property listed in Part 9 been appraised by a professional within the last year?
HNo
OD Yes
cea “wey Intangibles and intellectual Property
59. Does the debtor have any interests in intangibles or intellectual property?
EI No. Goto Part 11.
1 Yes Fill in the information below.
elt aq All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
Include all interests in executory contracts and unexpired leases not previously reported on this form.
Official Form 206A/B Schedule A/B Assets - Real and Personal Property page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy

 
Debtor 10 STAG LLC Case number (ff known)

 

Name

HI No. Go to Part 12.
C1 Yes Fill in the information below.

Official Form 206A/B Schedule A/B Assets - Real and Personal Property
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

page 3

Best Case Bankruptcy
Debtor

10 STAG LLC

Name

 

Case number (if known)

 

 

In Part 12 copy all of the totals from the earlier parts of the form
Type of property

80. Cash, cash equivalents, and financial assets.
Copy line 5, Part 1

81. Deposits and prepayments. Copy line 9, Part 2.

82. Accounts receivable. Copy line 12, Part 3.

83. Investments. Copy line 17, Part 4.

84. Inventory. Copy line 23, Part 5.

85. Farming and fishing-related assets. Copy line 33, Part 6.

86. Office furniture, fixtures, and equipment; and collectibles.
Copy line 43, Part 7.

87. Machinery, equipment, and vehicles. Copy line 51, Part 8.
88. Real property. Copy line 56, Part 9

89. Intangibles and intellectual Property. Copy line 66, Part 10.

90. All other assets. Copy line 78, Part 11.

Current value of
personal property

Current value of real
property

$0.00

 

$0.00

ee

$0.00

EY

$0.00

VY

$0.00

SSO

$0.00

ee ene ee a fh

$0.00

 

$350,000.00

—.—o_— i ssssssee

 

 

 

 

91. Total. Add lines 80 through 90 for each column

 

$0.00 | +91b. $350,000.00

 

 

 

 

92. Total of all Property on Schedule A/B. Add lines 91a+91b=92

Official Form 206A/B

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Schedule A/B Assets - Real and Personal Property

 

$350,000.00

 

page 4

Best Case Bankruptcy
Fill in this information to identify the case:

Debtorname 410STAGLLC

United States Bankruptcy Court for the: SOUTHERN DISTRICT OF NEW YORK

 

Case number (if known)

 

OO Check if this is an
amended filing

 

 

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property 12/15

Be as complete and accurate as possible.

1. Do any creditors have claims secured by debtor's property?

C1 No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
@ Yes. Fill in all of the information below.

ESE List Creditors Who Have Secured Claims

wae . 7 . Column A Column B
2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
claim, list the creditor separately for each claim. Amount of claim Value of collateral

that supports this
Do not deduct the value claim
of collateral.

 

WILMINGTON SAVINGS
2.1 FUND SOCIET Describe debtor's property that is subject to a lien $525,000.00 $325,000.00

Creditors Name 1 FAMILY HOUSE
C/O SHELDON MAY

ASSOCIATES, PC
255 MERRICK ROAD
Rockville Centre, NY 11570
Creditor's mailing address Describe the lien

First Mortgage

Is the creditor an insider or related party?

 

 

 

 

 

 

HNo
Creditor's email address, if known oO Yes

Is anyone else liable on this claim?
Date debt was incurred | No

OD Yes. Fill out Schedule H: Codebtors (Official Form 206H)
Last 4 digits of account number

 

Do multiple creditors have an As of the petition filing date, the claim is:
interest in the same property? Check all that apply

no D Contingent

O Yes. Specify each creditor, D1 unliquidated

including this creditor and its relative O Disputed

priority.

 

 

3.

Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any. $525,000.00
LE1tPAH List Others to Be Notified for a Debt Already Listed in Part 1

List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
assignees of claims listed above, and attorneys for secured creditors.
If no others need to notified for the debts lis

ted in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
Name and address

On which line in Part 1 did Last 4 digits of
you enter the related creditor? account number for
this entity

 

Official Form 206D Schedule D: Creditors Who Have Claims Secured by Property

page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy
We ee

Debtorname 10STAGLLC

United States Bankruptcy Court for the: SOUTHERN DISTRICT OF NEW YORK

 

Case number (if known)

 

OO Check if this is an
amended filing

 

 

Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims 12/45

GEER List All Creditors with PRIORITY Unsecured Claims

1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).
HY No. Go to Part 2.

O Yes. Go to line 2.

GER List All Creditors with NONPRIORITY Unsecured Claims

3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
out and attach the Additional Page of Part 2.

Nonpriority creditor's name and mailing address As of the petition filing date, the claim is: Check all that apply.
O Contingent
D unliquidated

Date or dates debt was incurred _ oO Disputed

Last 4 digits of account number
Bat Dipl ccou — Basis for the claim:

Is the claim subject to offset? LONo OO yes

GEIEREY List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 4 and 2. Examples of entities that may be listed are collection agencies,
assignees of claims listed above, and attorneys for unsecured creditors.

If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

Name and mailing address

 

 

 

 

On which line in Part1 or Part 2 is the Last 4 digits of
related creditor (if any) listed? account number, if
any
@ Total Amounts of the Priority and Nonpriority Unsecured Claims
5. Add the amounts of Priority and nonpriority unsecured claims.
Total of claim amounts
5a. Total claims from Part 1 5a. 0.00
5b. Total claims from Part 2 5b. + §$ 0.00
5c. Total of Parts 1 and 2
Lines 5a + 5b = 5c, Sc. $ 0.00
aie

 

 

Official Form 206E/F Schedule E/F: Creditors Who Have Unsecured Claims page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com 50609 Best Case Bankruptcy
Fill in this information to identify the case:

Debtorname 10STAGLLC

United States Bankruptcy Court forthe: SOUTHERN DISTRICT OF NEW YORK

 

Case number (if known)

 

O Check if this is an
amended filing

 

 

Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases 12/15

Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1. Does the debtor have any executory contracts or unexpired leases?
I No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.

O Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal Property
(Official Form 206A/B).

2. List all contracts and unexpired leases State the name and mailing address for all other parties with

whom the debtor has an executory contract or unexpired
lease

2.1 State what the contract or
lease is for and the nature
of the debtor's interest

State the term remaining

List the contract number of
any government contract

 

 

2.2 State what the contract or
lease is for and the nature
of the debtor's interest

State the term remaining

List the contract number of
any government contract

 

2.3 State what the contract or
lease is for and the nature
of the debtor's interest

State the term remaining

List the contract number of
any government contract

 

2.4 State what the contract or
lease is for and the nature
of the debtor's interest

State the term remaining

List the contract number of
any government contract

 

Official Form 206G Schedule G: Executory Contracts and Unexpired Leases

Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy
TOMER Aon eee Eee

Debtorname 10STAGLLC

United States Bankruptcy Court for the: SOUTHERN DISTRICT OF NEW YORK

 

Case number (if known) C1 Check ifthis is an
e
amended filing

 

 

Official Form 206H
Schedule H: Your Codebtors 1215

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

1. Do you have any codebtors?

I No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
0 Yes

2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Column 1: Codebtor Column 2: Creditor
Name Mailing Address Name Check all schedules
that apply:
2.1 Ob
Street O E/F
OG
City State Zip Code
2.2 Op
Street O EF
OG
City State Zip Code
2.3 Ob
Street 0 E/F
OG
City State Zip Code
2.4 Ob
Street 0 E/F
OG
oo
City State Zip Code

 

 

 

 

 

 

 

Official Form 206H

I Schedule H: Your Codebtors
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Page 1 of 1

Best Case Bankruptcy
Fill in this information to identify the case:

Debtorname 10STAGLLC

 

United States Bankruptcy Court for the: SOUTHERN DISTRICT OF NEW YORK

 

Case number (if known)

 

OO Check if this is an
amended filing

 

 

Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy 04/19

The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

LEE income

1. Gross revenue from business

 

Bi None.
Identify the beginning and ending dates of the debtor’s fiscal year, Sources of revenue Gross revenue
which may be a calendar year Check all that apply (before deductions and

exclusions)
2. Non-business revenue

Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

Hi None.

Description of sources of revenue Gross revenue from
each source
(before deductions and
exclusions)

GENER List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
and every 3 years after that with respect to cases filed on or after the date of adjustment.)

HI None.

Creditor's Name and Address Dates Total amount of value Reasons for payment or transfer
Check all that apply

4. Payments or other transfers of Property made within 1 year before filing this case that benefited any insider
List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed

Hl None.

Insider's name and address Dates Total amount of value Reasons for payment or transfer
Relationship to debtor

5. Repossessions, foreclosures, and returns

List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Debtor 10STAGLLC Case number (if known)

 

HI None

Creditor's name and address Describe of the Property Date Value of property

6. Setoffs

List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account

of the debtor without permission or refused to make a payment at the debtor's direction from an account of the debtor because the debtor owed a
debt.

fi None

Creditor's name and address Description of the action creditor took Date action was Amount

taken
[ENCEREY Legal Actions or Assignments

7. Legal actions, administrative Proceedings, court actions, executions, attachments, or governmental audits

List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
in any capacity—within 1 year before filing this case.

Hf None.

Case title Nature of case Court or agency's name and Status of case
Case number address

8. Assignments and receivership . ; ;
List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any Property in the hands of a
receiver, custodian, or other court-appointed officer within 1 year before filing this case.

El None

Melee Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor

gave to a recipient within 2 years before filing this case unless the aggregate value of
the gifts to that recipient is less than $1,000

Bl None

Recipient's name and address Description of the gifts or contributions

GEN Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

Dates given Value

Hi None

Description of the property lost and

Amount of payments received for the loss Dates of loss
how the loss occurred

Value of property

lost
If you have received Payments to cover the loss, for

example, from insurance, government compensation, or

tort liability, list the total received.

List unpaid claims on Official Form 106A/B (Schedule
A/B: Assets — Real and Personal Property).

ieee Certain Payments or Transfers

11. Payments related to bankruptcy

List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
relief, or filing a bankruptcy case.

 

 

 

 

Hl None.

Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy

Page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase,com

Best Case Bankruptcy
Debtor 10STAGLLC Case number (if known)

 

Who was paid or who received If not money, describe any property transferred Dates Total amount or
the transfer? value
Address

12. Self-settled trusts of which the debtor is a beneficiary

List any payments or transfers of property made by the debtor ora person acting on behalf of the debtor within 10 years before the filing of this case
to a self-settled trust or similar device.

Do not include transfers already listed on this statement.
B None.

Name of trust or device Describe any property transferred Dates transfers Total amount or
were made value

13. Transfers not already listed on this statement ; .
List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

Hi None.
Who received transfer? Description of property transferred or Date transfer Total amount or
Address payments received or debts paid in exchange was made value

GGETA Previous Locations

14. Previous addresses
List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.

Hl Does not apply

 

Address Dates of occupancy
From-To
leks Health Care Bankruptcies
15. Health Care bankruptcies
Is the debtor primarily engaged in offering services and facilities for:
- diagnosing or treating injury, deformity, or disease, or
- providing any surgical, psychiatric, drug treatment, or obstetric care?
Hl No. Go to Part 9.
C1 Yes. Fill in the information below.
Facility name and address Nature of the business operation, including type of services If debtor provides meals
the debtor provides and housing, number of

Patients in debtor’s care

CEE Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

He No.

O Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
profit-sharing plan made available by the debtor as an employee benefit?
Hl No. Go to Part 10.
C1 Yes. Does the debtor serve as plan administrator?

GERREEE Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts

Within 1 year before filing this case, were any financial accounts or instruments held in the debtor's name, or for the debtor’s benefit, closed, sold,
Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

page 3

Best Case Bankruptcy
Debtor 10STAGLLC Case number (if known)

 

moved, or transferred?

Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
cooperatives, associations, and other financial institutions.

Hl None
Financial Institution name and Last 4 digits of Type of account or Date account was Last balance
Address account number instrument closed, sold, before closing or
moved, or transfer
transferred

19. Safe deposit boxes

List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 4 year before filing this
case.

Hi None

Depository institution name and address Names of anyone with Description of the contents Do you still
access to it have it?
Address

20. Off-premises storage

List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
which the debtor does business.

HI None

Facility name and address Names of anyone with Description of the contents Do you still
access to it have it?

EXERGY Property the Debtor Holds or Controls That the Debtor Does Not Own
21. Property held for another

List any property that the debtor h

olds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
not list leased or rented property.

Hl None

GEREPAY Details About Environment Information

For the purpose of Part 12, the following definitions apply:
Environmental law means any statute or governmental re
medium affected (air, land, water, or any other medium).

 

gulation that concerns Pollution, contamination, or hazardous material, regardless of the

Site means any location, facility, or property,

including disposal Sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
owned, operated, or utilized.

Hazardous material means an

ything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
similarly harmful substance.

Report all notices, releases, and Proceedings known, regardless of when they occurred.

22. Has the debtor been a Party in any judicial or administrative Proceeding under any environmental law? |

Hl No.
1 Yes. Provide details below.

nclude settlements and orders.

Case title

Court or agency name and Nature of the case
Case number

Status of case
address

23. Has any governmental unit othe

rwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
environmental law?

Hl No.
O Yes. Provide details below.

Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy

page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy
Debtor 410STAGLLC Case number (if known)

 

Site name and address Governmental unit name and Environmental law, if known Date of notice
address

24. Has the debtor notified any governmental unit of any release of hazardous material?

HB No.

Ol Yes. Provide details below.

Site name and address Governmental unit name and Environmental law, if known Date of notice
address

[GETGREHM Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest

List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
Include this information even if already listed in the Schedules.

Hf None

Business name address Describe the nature of the business Employer Identification number
Do not include Social Security number or ITIN.

Dates business existed

26. Books, records, and financial statements . ;
26a. List all accountants and bookkeepers who maintained the debtor's books and records within 2 years before filing this case.
Hl None

Name and address Date of service

From-To

26b. List all firms or individuals who have audited, compiled, or reviewed debtor's books of account and records or prepared a financial statement
within 2 years before filing this case.

HI None

26c. List all firms or individuals who were in possession of the debtor's books of account and records when this case is filed.
HI None

Name and address If any books of account and records are

unavailable, explain why

26d. List all financial institutions, creditors, and other

parties, including mercantile and trade agencies, to whom the debtor issued a financial
statement within 2 years before filing this case.

Hl None

Name and address

27. Inventories
Have any inventories of the debtor's Property been taken within 2 years before filing this case?

H No

O Yes. Give the details about the two most recent inventories.

Name of the person who Supervised the taking of the Date of inventory

The dollar amount and basis (cost, market,
inventory

or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
in control of the debtor at the time of the filing of this case.

29. Within 1 year before the filing of this case, did the debtor have Officers, directors, managing members, general partners, members in
control of the debtor, or shareholders in control of the debtor who no longer hold these positions?

Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy

page 5
Software Copyright (c) 1996-2019 Best Case, LLC - ww.bestcase.com

Best Case Bankruptcy
Debtor 10STAG LLC Case number (if known)

 

Hl No
QO Yes. Identify below.

30. Payments, distributions, or withdrawals credited or given to insiders

Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary,
loans, credits on loans, stock redemptions, and options exercised?

Hl No
O1 Yes. Identify below.

other compensation, draws, bonuses,

Name and address of recipient Amount of money or description and value of Dates Reason for
property providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

MH No
QO Yes. identify below.

Name of the parent corporation Employer Identification number of the parent
corporation
32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

H@ No

QO Yes. Identify below.

Name of the pension fund

GENRE Signature and Declaration

WARNING -- Bankruptcy fraud is a serious crime. Makin
connection with a bankruptcy case can result in fines up t
18 U.S.C. §§ 152, 1341, 1519, and 3571.

Employer Identification number of the parent
corporation

 

 

 

g a false statement, concealing property, or obtaining money or property by fraud in
© $500,000 or imprisonment for up to 20 years, or both.

| have examined the inform

ation in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
and correct.

| declare under Penalty of perjury that the foregoing is true and correct.

Executed on July 8, 2024

Is| OSCAR DAIS

OSCAR DAIS
Signature of individual Signing on behalf of the debtor

Printed name

 

 

Position or relationship to debtor OWNER

Are additional Pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
EINo

QO Yes

Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy

page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.besicase.com Best Case Bankruptcy
United States Bankruptcy Court
Southern District of New York

Inre 10STAGLLC Case No.

 

Debtor(s) Chapter 7

 

VERIFICATION OF CREDITOR MATRIX

I, the OWNER of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and correct to

the best of my knowledge.

Date: July 8, 2021 Is! OSCAR DAIS

OSCAR DAIS/OWNER
Signer/Title

Software Copyright (c) 1996-2019 Best Case, LLC - www bestcase.com Best Case Bankruptcy
SHELDON MAY & ASSOC.
255 MERRICK ROAD
ROCKVILLE CENTRE, NY 11570

WILMINGTON SAVINGS FUND SOCIET
C/O SHELDON MAY ASSOCIATES, PC
255 MERRICK ROAD

ROCKVILLE CENTRE, NY 11570
United States Bankruptcy Court
Southern District of New York

Inre 10STAGLLC Case No.

 

Debtor(s) Chapter 7

 

CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Jud
recusal, the undersigned counsel for _10STAGLLC
corporation(s), other than the debtor or a government:
the corporation's(s') equity interests, or states that the
OSCAR DAIS

10 STAG COURT

SUFFERN

Suffern, NY 10901

ges to evaluate possible disqualification or
in the above captioned action, certifies that the following is a (are)

al unit, that directly or indirectly own(s) 10% or more of any class of
re are no entities to report under FRBP 7007.1:

EUNone [Check if applicable]

July 8, 2021
Date

 

Oscar Wais
Signature of Attorney or Litigant
Counsel for 10 STAG LLC

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy
